DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 calls for “… wherein the skin is positioned over an Abreu brain thermal tunnel.” This language describes a selection of a skin site for delivering a drug transdermally. However, it is phrased awkwardly and suggests a step of positioning skin, rather than positioning a transdermal delivery device. Examiner suggests to rephrase this claim in terms of a delivery site, “wherein the site is located over an Abreu brain thermal tunnel” for clarity.
Claims 22 and 23 include similar language and should also be revised. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 15, 16, 18, 20-23, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi; Paul (US 20130172829 A1).
Regarding claim 20, Badawi discloses a device configured to deliver a drug transdermally to skin (¶ [0002], methods and apparatus for treatment of dry eye syndrome; ¶ [0026], the pharmaceutical, biological, or chemical agents … for transdermal delivery to the meibomian glands or to the areas surrounding the meibomian glands; ¶ [0077], FIG. 2A, upper strip 10 … lower strip 12; ¶ [0087], FIGS. 3A and 3B show … one example of a treatment strip), the device comprising: 
a first drug container (¶ [0087], contact region 30 may further include a moisturizing layer; ¶ [0088], contact layer 34; ¶ [0098], the pharmaceutical, biological, or chemical agents may be incorporated into the either the contact layer 34, insulative layer 38, or in a separate layer entirely); and 
a first thermoelectric device positioned adjacent the first drug container (¶ [0088], heating layer 36; ¶ [0089], the heating layer 36 may be configured to generate its heat energy … electrical, or chemical mechanisms; ¶ [0092], the heating layer 36 may comprise a battery operated warmer which utilizes electrically resistive heating elements); 

Badawi teaches all limitations of the claimed invention but does not disclose all the features in a single embodiment. A skilled artisan would have been able to combine features of the cited embodiments to provide a device with a first drug container and first thermoelectric device, which adjusts its temperature. For example, the resistive heating device in heating layer 36 (Figs. 3B, 3C) can be connected with electronic device 342 (Fig. 39) to control its temperature through a user interface. Therefore, it would have been obvious to combine features from embodiments of Badawi in order to permit a user to control the temperature and activation of the heating element, or to provide automatic control.  

Regarding claims 21-23, Badawi discloses a device wherein the skin is positioned over an Abreu brain thermal tunnel; wherein the skin is positioned over one of a frontal vein, an angular vein, a supraorbital vein, and a superior palpebral vein, or wherein the skin is positioned over a retroauricular vein (¶ [0119], FIG. 30 which illustrates an integral combined contoured strip 260 which is also sized to encircle the eyes entirely and further having a width suitable for placement over the lacrimal glands LG). 
In Fig. 30, Badawi shows a contoured strip 260 which is sized to encircle the eyes. This embodiment appears to cover regions of the face which extend over the claimed veins. For example, Applicant’s drawings illustrate that the listed veins are located above and between the eyes, or between the upper eyelid and eyebrow (Figs. 1, 2A and 2B). Since Badawi applies a drug delivery device on this same location, the device will also be positioned over an ABTT and the claimed veins. 

Regarding claim 12, Badawi teaches several features of the invention as discussed for claim 20 above, including device configured to deliver a drug transdermally to skin of a face feeding an Abreu brain thermal tunnel (ABTT) (¶ [0119], FIG. 30, contoured strip 260 which is also sized to encircle the eyes entirely and further having a width suitable for placement over the lacrimal glands LG);
the device comprising: 
a first drug container (¶ [0087], contact region 30 may further include a moisturizing layer; ¶ [0088], contact layer 34; ¶ [0098], the pharmaceutical, biological, or chemical agents may be incorporated into the either the contact layer 34, insulative layer 38, or in a separate layer entirely);
a first thermoelectric device positioned adjacent the first drug container (¶ [0088], heating layer 36; ¶ [0089], the heating layer 36 may be configured to generate its heat energy … electrical, or chemical mechanisms; ¶ [0092], the heating layer 36 may comprise a battery operated warmer which utilizes electrically resistive heating elements);  
a second drug container; and a second thermoelectric device positioned adjacent the second drug container (¶ [0114], Figs. 22, 23, one or more of the targeted strips 222 may further comprise a connecting member 224 which functions as a backing to couple each of the individual targeted strips 222 to one another); 
wherein when the device is positioned on the skin of the face (¶ [0077], FIG. 2A, upper strip 10 … lower strip 12; ¶ [0087], FIGS. 3A and 3B show … one example of a treatment strip),
the temperature of the first thermoelectric device and the temperature of the second thermoelectric device are adjusted to control delivery of a first drug from the first drug container and a second drug from the second drug container through the skin of the face (¶ [0114], Figs. 22, 23, one or more of the targeted strips 222 may further comprise a connecting member 224 which functions as a backing to couple each of the individual targeted strips 222 to one another). 
Regarding the second drug container and second thermoelectric device, Badawi describes a compound strip that includes plural strips 222 and a connecting member 224 (¶ [0114], Figs. 22, 23). This embodiment comprises several independent strips that each comprise a drug container and thermoelectric device. 
Regarding the limitation that Badawi applies the device over an ABTT, see the discussion of claim 21 above and the embodiment of Fig. 30. 
Badawi teaches the invention substantially as claimed by Applicant but does not teach all the features in a single embodiment. Regarding the rationale and motivation to combine features from the cited embodiments, see discussion of claim 20 above. 

Regarding claims 15, 16, 18, 26, 27 and 29, Badawi discloses a device, wherein the device is positioned on the skin, and the temperature of the first thermoelectric device is adjusted to heat the first drug container to control the temperature of the first drug in the first drug container; or the temperature of the first thermoelectric device is adjusted to heat the skin to adjust the permeability of the skin (¶ [0033] With the incorporation of a processor … temperature of the strips may be programmed and optionally shut on or off selectively by the patient or automatically; ¶ [0089], the heating layer 36 may be configured to generate its heat energy, e.g., up to a temperature range of about 20 to 55 degrees C; ¶ [0090], in the event that the controller 37 is programmable, the controller 37 may be programmed, e.g., to … set predetermined temperature ranges, control a heating temperature profile; ¶ [0139], "precision temperature control" mobile heating therapy system); 
wherein the temperature of the first thermoelectric device is adjusted to cool the skin to reduce the permeability of the skin (¶ [0096], cooling may be achieved by application of a cooling element such as a Peltier junction). 
Regarding the limitation of controlling the temperature of the first drug or adjusting the permeability of the skin, Badawi discloses a thermoelectric device (heating layer 36) and a controller that adjusts its temperature (controller 37). The thermoelectric device is positioned adjacent a drug-containing layer (contact layer 34, insulative layer 38, or another layer), and the device is positioned on a user’s skin during use. Therefore, the thermoelectric device both controls the temperature of the first drug and adjusts the permeability of the skin. 

Claims 13, 14, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi; Paul (US 20130172829 A1) in view of Larsen; Walter G. et al. (US 8658943 B1).
Regarding claims 13, 14, 24 and 25, Badawi teaches the invention substantially as claimed by Applicant but does not configure the drug container or thermoelectric device as an annulus. Larsen discloses a system and method for remotely inducing warming of the peripheral anatomy of a user (col. 1, lines 5-10; col. 3, lines 61-67, Personal Thermal Regulating Device, or `PTRD` 100), comprising: 
a thermoelectric device (col. 3, lines 61-67, a typical PTRD includes a heat generating device 2); 
a sensor (col. 4, lines 39-46, the heating element 2 can additionally include a thermal sensor 12 coupled therewith); 
wherein the sensor is configured as an annulus positioned to surround the thermoelectric device (col. 4, lines 47-54, conversely, the thermal sensor surrounds the heating element in FIG. 2c); or 
wherein the thermoelectric device is configured as an annulus, and the sensor is positioned in the annulus (col. 4, lines 47-54, the thermal sensor is surrounded by the heating element in FIG. 2b). 
A skilled artisan would have been able to modify Badawi with the annular shapes of Larsen by configuring heating layer 36 of Badawi as a circular shape that surrounds contact layer 34, or vice versa. Larsen demonstrates alternative configurations for a thermoelectric element (col. 4, lines 12-27, the heating element itself is most typically an electrically-powered heat generating device, for example, one utilizing electrical resistance to produce heat … a thermoelectric cooling (TEC) device utilizing the Peltier Effect). Larsen also designs a thermoelectric device to include an integrated sensor that enables accurate temperature control (col. 4, lines 55-62, the thermal sensor 12 is particularly useful for determining when the heating element has raised the thermal condition of the user's forehead to a predetermined target temperature).  One would be motivated to modify Badawi with the annular shapes of Larsen to select an alternative shape, or to more accurately control the temperature with feedback from a sensor. Therefore, it would have been obvious to modify Badawi with the annular shapes of Larsen in order to select a known shape for a thermoelectric device, or to control its temperature more accurately. 

Claims 17, 19, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi; Paul (US 20130172829 A1) in view of Kim; Hee Gu (US 20130253451 A1).
Regarding claims 17, 19, 28 and 30, Badawi lacks a glasses frame and a nose piece of a glasses frame. Kim discloses a drug carrier device attachable to glasses (¶ [0001], [0003], [0027], FIGS. 1 to 3, drug carrier device 100; ¶ [0059], FIG. 8, drug carrier device 200), comprising: 
a first drug carrier (¶ [0060], the drug carrier 210 includes a drug sheet 220 … containing drugs on its bottom surface);
wherein the first drug container is supported on a nose piece of a glasses frame (¶ [0062], the fixing unit is formed of a connecting loop 240 upwardly extending from the center of a top surface of the drug carrier 210 and hooked on a connection frame 13 of the glasses 1). 
Kim delivers medicinal ingredients capable of improving nasal diseases, such as nasal inflammation or nasal congestion (¶ [0061]). One would be motivated to modify Badawi with the glasses frame or nose piece of Kim since Badawi calls for applying a strip over a patient’s nose, and alternatively for heating other parts of the body (¶ [0104], a singular strip may also be used which extends over the bridge of the patient's nose; ¶ [0139], heating other parts of the body) Therefore, it would have been obvious to modify Badawi by arranging a therapeutic agent on a nose piece of a glasses frame as taught by Kim in order to deliver a therapeutic agent to another part of a patient’s face, and to relieve nasal congestion. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12 and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of Abreu; Marcio Marc (US 10238847 B2). 
Regarding instant claim 12 and 20, Abreu claims all limitations in claims 1-3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peterson; Samuel Brian	US 20110307040 A1
Kriksunov; Leo B. et al.	US 20120232621 A1
Imran; Mir et al.	US 20130023815 A1
Watanabe; Wataru et al.	US 20110257582 A1
Gillespie; Ronald J. et al.	US 20130085556 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781